UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-09813 Scout Funds (Exact name of registrant as specified in charter) 928 Grand Boulevard Kansas City, MO 64106 (Address of principal executive offices) (Zip code) Scout Investments, Inc. 928 Grand Boulevard Kansas City, MO 64106 (Name and address of agent for service) Registrant's telephone number, including area code: (877) 726-8842 Date of fiscal year end: June 30 Date of reporting period: September 30, 2011 Item 1. Schedule of Investments SCOUT STOCK FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 96.0% CONSUMER DISCRETIONARY — 9.4% Amazon.com, Inc.* $ DIRECTV - Class A* Expedia, Inc. TJX Cos., Inc. CONSUMER STAPLES — 14.4% Coca-Cola Co. Kraft Foods, Inc. - Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Philip Morris International, Inc. ENERGY — 8.7% Anadarko Petroleum Corp. Apache Corp. Chevron Corp. Occidental Petroleum Corp. FINANCIALS — 9.4% Discover Financial Services Franklin Resources, Inc. Progressive Corp. Toronto-Dominion Bank 1 HEALTH CARE — 14.1% Allergan, Inc. Express Scripts, Inc.* Fresenius Medical Care A.G. & Co. KGaA 2 Pfizer, Inc. Thermo Fisher Scientific, Inc.* UnitedHealth Group, Inc. INDUSTRIALS — 10.8% 3M Co. Boeing Co. Danaher Corp. General Electric Co. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY — 17.1% Apple, Inc.* $ Cisco Systems, Inc. EMC Corp.* Google, Inc. - Class A* International Business Machines Corp. Oracle Corp. QUALCOMM, Inc. MATERIALS — 3.1% Praxair, Inc. TELECOMMUNICATION SERVICES — 3.3% Verizon Communications, Inc. UTILITIES — 5.7% Dominion Resources, Inc. FirstEnergy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $76,896,629) — 96.0% TOTAL INVESTMENTS (Cost $76,896,629) — 96.0% Other assets less liabilities — 4.0% TOTAL NET ASSETS — 100.0% $ (equivalent to $11.56 per share; unlimited shares of $1.00 par value capital shares authorized; 7,722,280 shares outstanding) * Non-income producing security. 1 Foreign Security Denominated in U.S. Dollars. 2 ADR - American Depositary Receipt. See accompanying Notes to Schedules of Investments. SCOUT MID CAP FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 92.6% CONSUMER DISCRETIONARY — 17.9% AutoZone, Inc.* $ CBS Corp. - Class B Deckers Outdoor Corp.* Dollar Tree, Inc.* Expedia, Inc. Fossil, Inc.* Limited Brands, Inc. Nordstrom, Inc. priceline.com, Inc.* Tempur-Pedic International, Inc.* Warnaco Group, Inc.* CONSUMER STAPLES — 14.0% Campbell Soup Co. Dr. Pepper Snapple Group, Inc. Hansen Natural Corp.* Herbalife Ltd. 1 JM Smucker Co. Nu Skin Enterprises, Inc. - Class A TreeHouse Foods, Inc.* ENERGY — 1.3% Alpha Natural Resources, Inc.* SM Energy Co. FINANCIALS — 18.5% American Capital Agency Corp. REIT Arch Capital Group Ltd.* 1 Axis Capital Holdings Ltd. 1 Bank of Hawaii Corp. Fifth Third Bancorp Prosperity Bancshares, Inc. SVB Financial Group* W.R. Berkley Corp. HEALTH CARE — 10.9% C.R. Bard, Inc. Coventry Health Care, Inc.* DaVita, Inc.* Healthspring, Inc.* Hologic, Inc.* Humana, Inc. ResMed, Inc.* $ INDUSTRIALS — 3.2% SPX Corp. Stericycle, Inc.* INFORMATION TECHNOLOGY — 11.6% Altera Corp. Avnet, Inc.* Check Point Software Technologies* 1 Lam Research Corp.* Skyworks Solutions, Inc.* Teradata Corp.* Western Digital Corp.* MATERIALS — 5.0% Agnico-Eagle Mines Ltd. 1 Allegheny Technologies, Inc. CF Industries Holdings, Inc. Scotts Miracle-Gro Co. - Class A Silver Wheaton Corp. 1 TELECOMMUNICATION SERVICES — 1.3% MetroPCS Communications, Inc.* UTILITIES — 8.9% UGI Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $611,056,207) — 92.6% TOTAL INVESTMENTS (Cost $611,056,207) — 92.6% Other assets less liabilities — 7.4% TOTAL NET ASSETS — 100.0% $ (equivalent to $12.43 per share; unlimited shares of $1.00 par value capital shares authorized; 51,381,798 shares outstanding) REIT - Real Estate Investment Trust * Non-income producing security. 1 Foreign Security Denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT SMALL CAP FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 96.8% CONSUMER DISCRETIONARY — 14.8% American Public Education, Inc.* $ Bebe Stores, Inc. Buckle, Inc. Chico's FAS, Inc. Cracker Barrel Old Country Store, Inc. Jos. A. Bank Clothiers, Inc.* Maidenform Brands, Inc.* Monro Muffler Brake, Inc. Sotheby's Steiner Leisure Ltd.*1 Ulta Salon, Cosmetics & Fragrance, Inc.* CONSUMER STAPLES — 1.8% Darling International, Inc.* ENERGY — 4.9% Brigham Exploration Co.* Gulfport Energy Corp.* Key Energy Services, Inc.* Matrix Service Co.* OYO Geospace Corp.* Western Refining, Inc.* FINANCIALS — 19.4% Apollo Investment Corp. Capitol Federal Financial, Inc. Cohen & Steers, Inc. Fulton Financial Corp. Home Properties, Inc. REIT Mid-America Apartment Communities, Inc. REIT National Financial Partners Corp.* National Health Investors, Inc. REIT Portfolio Recovery Associates, Inc.* Prosperity Bancshares, Inc. Signature Bank* Summit Hotel Properties, Inc. REIT SVB Financial Group* Waddell & Reed Financial, Inc. - Class A HEALTH CARE — 14.4% Acorda Therapeutics, Inc.* AMERIGROUP Corp.* Bio-Reference Labs, Inc.* Catalyst Health Solutions, Inc.* Computer Programs & Systems, Inc. Endo Pharmaceuticals Holdings, Inc.* $ Gen-Probe, Inc.* Genomic Health, Inc.* ICU Medical, Inc.* Merit Medical Systems, Inc.* Salix Pharmaceuticals Ltd.* Sirona Dental Systems, Inc.* Team Health Holdings, Inc.* INDUSTRIALS — 11.8% Chart Industries, Inc.* Crane Co. EnPro Industries, Inc.* Genesee & Wyoming, Inc. - Class A* HUB Group, Inc. - Class A* Insituform Technologies, Inc. - Class A* Kirby Corp.* Lindsay Corp. Middleby Corp.* Robbins & Myers, Inc. Teledyne Technologies, Inc.* Titan Machinery, Inc.* Triumph Group, Inc. INFORMATION TECHNOLOGY — 23.9% Black Box Corp. Cabot Microelectronics Corp.* Cymer, Inc.* Daktronics, Inc. Finisar Corp.* j2 Global Communications, Inc. Jack Henry & Associates, Inc. Microsemi Corp.* Netgear, Inc.* Oclaro, Inc.* Omnivision Technologies, Inc.* Plantronics, Inc. Progress Software Corp.* Quest Software, Inc.* SciQuest, Inc.* Semtech Corp.* Skyworks Solutions, Inc.* SPS Commerce, Inc.* Stratasys, Inc.* TIBCO Software, Inc.* ValueClick, Inc.* Veeco Instruments, Inc.* ViaSat, Inc.* Websense, Inc.* MATERIALS — 4.3% Balchem Corp. Carpenter Technology Corp. $ LSB Industries, Inc.* Rockwood Holdings, Inc.* UTILITIES — 1.5% UIL Holdings Corp. TOTAL COMMON STOCKS (Cost $224,854,929) — 96.8% TOTAL INVESTMENTS (Cost $224,854,929) — 96.8% Other assets less liabilities — 3.2% TOTAL NET ASSETS — 100.0% $ (equivalent to $12.92 per share; unlimited shares of $1.00 par value capital shares authorized; 17,674,007 shares outstanding) REIT - Real Estate Investment Trust * Non-income producing security. 1 Foreign Security Denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT TRENDSTAR SMALL CAP FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 98.4% CONSUMER DISCRETIONARY — 15.2% American Public Education, Inc.* $ Buckle, Inc. Chico's FAS, Inc. Cracker Barrel Old Country Store, Inc. Jos. A. Bank Clothiers, Inc.* Penn National Gaming, Inc.* Steiner Leisure Ltd.* 1 ENERGY — 3.0% Key Energy Services, Inc.* Unit Corp.* FINANCIALS — 10.0% Capitol Federal Financial, Inc. Cohen & Steers, Inc. Federated Investors, Inc. - Class B Janus Capital Group, Inc. Mid-America Apartment Communities, Inc. REIT National Health Investors, Inc. REIT Waddell & Reed Financial, Inc. - Class A HEALTH CARE — 22.1% AMERIGROUP Corp.* Bio-Reference Labs, Inc.* Catalyst Health Solutions, Inc.* Centene Corp.* Computer Programs & Systems, Inc. Gen-Probe, Inc.* ICU Medical, Inc.* Merit Medical Systems, Inc.* Salix Pharmaceuticals Ltd.* Sirona Dental Systems, Inc.* Team Health Holdings, Inc.* Zoll Medical Corp.* INDUSTRIALS — 9.9% Acuity Brands, Inc. EnPro Industries, Inc.* Forward Air Corp. General Cable Corp.* Insituform Technologies, Inc. - Class A* Kirby Corp.* Titan Machinery, Inc.* $ INFORMATION TECHNOLOGY — 34.4% Black Box Corp. Cabot Microelectronics Corp.* Cree, Inc.* Cymer, Inc.* Daktronics, Inc. Diodes, Inc.* FARO Technologies, Inc.* IXYS Corp.* Jack Henry & Associates, Inc. Microsemi Corp.* National Instruments Corp. Oclaro, Inc.* Omnivision Technologies, Inc.* Pegasystems, Inc. Quest Software, Inc.* SciQuest, Inc.* SPS Commerce, Inc.* TIBCO Software, Inc.* Veeco Instruments, Inc.* Websense, Inc.* MATERIALS — 3.8% Balchem Corp. LSB Industries, Inc.* TOTAL COMMON STOCKS (Cost $8,042,173) — 98.4% TOTAL INVESTMENTS (Cost $8,042,173) — 98.4% Other assets less liabilities — 1.6% TOTAL NET ASSETS — 100.0% $ (equivalent to $7.22 per share; unlimited shares of $1.00 par value capital shares authorized; 1,121,599 shares outstanding) REIT - Real Estate Investment Trust * Non-income producing security. 1 Foreign Security Denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT INTERNATIONAL FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 93.6% AUSTRALIA — 3.5% BHP Billiton Ltd.1 $ CSL Ltd. Woodside Petroleum Ltd.1 Woolworths Ltd. AUSTRIA — 1.6% Erste Group Bank A.G.1 Verbund A.G. BRAZIL — 2.7% Cia de Bebidas das Americas1 Empresa Brasileira de Aeronautica S.A.1 Petroleo Brasileiro S.A.1 Vale S.A.1 CANADA — 8.5% Barrick Gold Corp. BCE, Inc. Canadian Natural Resources Ltd. Enbridge, Inc. Enbridge, Inc. Imperial Oil Ltd. Royal Bank of Canada Toronto-Dominion Bank CHILE — 0.9% Sociedad Quimica y Minera de Chile S.A.1 DENMARK — 0.3% Novo Nordisk A/S1 FINLAND — 1.6% Sampo Oyj - A Shares FRANCE — 5.0% Air Liquide S.A.1 AXA S.A.1 Dassault Systemes S.A. Groupe Danone LVMH Moet Hennessy Louis Vuitton S.A. GERMANY — 11.2% Adidas A.G.1 Allianz S.E.1 $ BASF S.E.1 Bayer A.G.1 Bayerische Motoren Werke A.G.1 Continental A.G.* Fresenius Medical Care A.G. & Co. KGaA1 Henkel A.G. & Co. KGaA1 Muenchener Rueckversicherungs A.G.1 SAP A.G.1 Siemens A.G.1 GREECE — 1.0% Coca Cola Hellenic Bottling Co., S.A.* HONG KONG — 0.8% CLP Holdings Ltd. HUNGARY — 0.7% MOL Hungarian Oil and Gas NyRt.*1 INDIA — 1.2% Infosys Technologies Ltd.1 IRELAND — 0.8% Ryanair Holdings PLC*1 ISRAEL — 1.7% Israel Chemicals Ltd.1 Teva Pharmaceutical Industries Ltd.1 ITALY — 1.9% Luxottica Group S.p.A.1 Saipem S.p.A. JAPAN — 13.1% Canon, Inc.1 Fanuc Ltd. Honda Motor Co., Ltd.1 Japan Tobacco, Inc. Komatsu Ltd.1 Kubota Corp.1 Kyocera Corp.1 Nidec Corp.1 Nitto Denko Corp. NTT DoCoMo, Inc.1 Terumo Corp. LUXEMBOURG — 0.6% Millicom International Cellular S.A. MEXICO — 2.0% Grupo Televisa S.A.1 $ Wal-Mart de Mexico S.A.B. de C.V.1 NETHERLANDS — 0.6% Koninklijke Ahold N.V.1 SINGAPORE — 1.4% United Overseas Bank Ltd.1 SOUTH AFRICA — 1.4% FirstRand Ltd. Naspers Ltd.1 SOUTH KOREA — 0.9% Hyundai Motor Co. SPAIN — 2.5% Banco Bilbao Vizcaya Argentaria S.A.1 Banco Bilbao Vizcaya Argentaria S.A. Inditex S.A. SWEDEN — 5.3% Hennes & Mauritz A.B. - B Shares Sandvik A.B.1 SKF A.B.1 Svenska Cellulosa A.B. - B Shares Telefonaktiebolaget LM Ericsson1 SWITZERLAND — 5.9% ABB Ltd.*1 Adecco S.A.1 Givaudan S.A.* Nestle S.A.1 Novartis A.G.1 Syngenta A.G. TAIWAN — 1.7% HON HAI Precision Industry Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.1 UNITED KINGDOM — 11.9% Barclays PLC1 BG Group PLC1 British American Tobacco PLC1 BT Group PLC GlaxoSmithKline PLC1 HSBC Holdings PLC1 Prudential PLC1 $ Reckitt Benckiser Group PLC Royal Dutch Shell PLC1 SABMiller PLC SABMiller PLC1 Standard Chartered PLC Vodafone Group PLC1 UNITED STATES — 2.9% Aflac, Inc. Mettler-Toledo International, Inc.* NII Holdings, Inc.* TOTAL COMMON STOCKS (Cost $6,053,093,903) — 93.6% PREFERRED STOCKS — 0.6% GERMANY — 0.6% Volkswagen A.G. TOTAL PREFERRED STOCKS (Cost $56,387,513) — 0.6% RIGHTS — 0.0% SPAIN — 0.0% Banco Bilbao Vizcaya Argentaria S.A.* TOTAL RIGHTS (Cost $0) — 0.0% SHORT-TERM INVESTMENTS — 5.2% MONEY MARKET FUNDS Federated Treasury Obligations Fund, 0.010% Fidelity Institutional Government Portfolio, 0.010% Fidelity Institutional Treasury Portfolio, 0.010% TOTAL SHORT-TERM INVESTMENTS (Cost $352,000,000) — 5.2% TOTAL INVESTMENTS (Cost $6,461,481,416) — 99.4% Other assets less liabilities — 0.6% TOTAL NET ASSETS — 100.0% $ (equivalent to $26.66 per share; unlimited shares of $1.00 par value capital shares authorized; 251,770,303 shares outstanding) PLC - Public Limited Company * Non-income producing security. 1 ADR - American Depositary Receipt. See accompanying Notes to Schedules of Investments. SCOUT INTERNATIONAL DISCOVERY FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 94.1% AUSTRALIA — 3.9% Ansell Ltd. $ Incitec Pivot Ltd. IOOF Holdings Ltd. Medusa Mining Ltd. AUSTRIA — 0.4% Wienerberger A.G. BELGIUM — 0.7% EVS Broadcast Equipment S.A. BRAZIL — 1.2% Empresa Brasileira de Aeronautica S.A.1 CANADA — 6.2% Agnico-Eagle Mines Ltd. Canadian Pacific Railway Ltd. Home Capital Group, Inc. Lone Pine Resources, Inc.* Tourmaline Oil Corp.* CHILE — 2.8% Banco Santander Chile1 Embotelladora Andina S.A. - Class B1 COLOMBIA — 0.6% Petrominerales Ltd. CZECH REPUBLIC — 1.4% Philip Morris ČR A.S. FINLAND — 1.4% Sampo Oyj - A Shares FRANCE — 7.8% Bureau Veritas S.A. Cie Generale d'Optique Essilor International S.A. Dassault Systemes S.A.1 Neopost S.A. SEB S.A. Technip S.A.1 GERMANY — 9.3% Adidas A.G.1 Fresenius S.E. & Co. KGaA $ Fuchs Petrolub A.G. Morphosys A.G.* Pfeiffer Vacuum Technology A.G. Rational A.G. Wirecard A.G. IRELAND — 3.7% Ryanair Holdings PLC*1 Willis Group Holdings Ltd. ISRAEL — 1.1% Osem Investments Ltd. ITALY — 2.9% Davide Campari-Milano S.p.A. Luxottica Group S.p.A.1 MARR S.p.A. JAPAN — 16.5% Aichi Corp. Amada Co., Ltd. Asahi Breweries Ltd. Chiyoda Corp. Ebara Corp. Kansai Paint Co., Ltd. Nidec Corp.1 Pigeon Corp. SMC Corp. Sysmex Corp. TonenGeneral Sekiyu K.K. Toshiba Machine Co., Ltd. Yamada Denki Co., Ltd. LUXEMBOURG — 0.7% Millicom International Cellular S.A. NETHERLANDS — 5.0% Gemalto N.V. Koninklijke Vopak N.V. Randstad Holding N.V. PHILIPPINES — 0.5% Manila Water Co., Inc. PORTUGAL — 0.5% Galp Energia SGPS S.A. SINGAPORE — 0.8% United Overseas Bank Ltd.1 $ SOUTH KOREA — 2.2% LG Household & Health Care Ltd. Yuhan Corp. SWITZERLAND — 9.4% Acino Holding A.G.* Givaudan S.A.* Lindt & Spruengli A.G. 12 Metall Zug A.G. Schindler Holding A.G. Swiss Life Holding A.G.* Tecan Group A.G.* Vetropack Holding A.G. TAIWAN — 1.8% Taiwan Hon Chuan Enterprise Co., Ltd. UNITED KINGDOM — 10.6% Amlin PLC Capita Group PLC Domino's Pizza UK & IRL PLC Informa PLC Intercontinental Hotels Group PLC1 Mothercare PLC Premier Oil PLC* Sage Group PLC1 St. James's Place PLC UNITED STATES — 2.7% Chindex International, Inc.* Mettler-Toledo International, Inc.* NII Holdings, Inc.* TOTAL COMMON STOCKS (Cost $30,917,811) — 94.1% TOTAL INVESTMENTS (Cost $30,917,811) — 94.1% Other assets less liabilities — 5.9% TOTAL NET ASSETS — 100.0% $ (equivalent to $8.41 per share; unlimited shares of $1.00 par value capital shares authorized; 3,910,381 shares outstanding) ČR - Czech Republic IRL - Ireland PLC - Public Limited Company UK - United Kingdom * Non-income producing security. 1 ADR - American Depositary Receipt. See accompanying Notes to Schedules of Investments. SCOUT GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Shares Value COMMON STOCKS — 95.0% AUSTRALIA — 0.8% BHP Billiton Ltd.1 $ IOOF Holdings Ltd. BRAZIL — 1.1% Cia de Bebidas das Americas1 CANADA — 5.4% Agnico-Eagle Mines Ltd. Barrick Gold Corp. Imperial Oil Ltd. Royal Bank of Canada Toronto-Dominion Bank Tourmaline Oil Corp.* CHILE — 0.8% Embotelladora Andina S.A.1 Sociedad Quimica y Minera de Chile S.A.1 COLOMBIA — 0.1% Petrominerales Ltd. FINLAND — 1.2% Sampo Oyj - A Shares FRANCE — 3.8% AXA S.A.1 Dassault Systemes S.A. LVMH Moet Hennessy Louis Vuitton S.A. SEB S.A. GERMANY — 5.2% Adidas A.G.1 Bayer A.G.1 Fresenius Medical Care A.G. & Co. KGaA1 Fuchs Petrolub A.G. Pfeiffer Vacuum Technology A.G. Rational A.G. 41 Siemens A.G.1 Wirecard A.G. IRELAND — 0.6% Ryanair Holdings PLC* 1 Willis Group Holdings PLC $ ISRAEL — 0.6% Check Point Software Technologies Ltd.* Osem Investments Ltd. ITALY — 1.1% MARR S.p.A. Saipem S.p.A. JAPAN — 4.1% Amada Co., Ltd. Chiyoda Corp. FANUC Corp. Honda Motor Co., Ltd.1 Komatsu Ltd.1 Nitto Denko Corp. Sysmex Corp. MEXICO — 0.9% Wal-Mart de Mexico S.A.B. de C.V.1 NETHERLANDS — 0.8% Gemalto N.V. Koninklijke Vopak N.V. Randstad Holding N.V. SWEDEN — 1.2% Sandvik A.B.1 Telefonaktiebolaget LM Ericsson1 SWITZERLAND — 1.7% Acino Holding A.G.* Nestle S.A.1 TAIWAN — 1.4% Taiwan Hon Chuan Enterprise Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.1 UNITED KINGDOM — 8.0% Amlin PLC BG Group PLC1 British American Tobacco PLC1 HSBC Holdings PLC1 Informa PLC Mothercare PLC Prudential PLC1 $ Standard Chartered PLC Vodafone Group PLC1 UNITED STATES — 56.2% 3M Co. Allegheny Technologies, Inc. Allergan, Inc. Alpha Natural Resources, Inc.* Altera Corp. Amazon.com, Inc.* American Capital Agency Corp. REIT American Public Education, Inc.* AMERIGROUP Corp.* Apple, Inc.* Arch Capital Group Ltd.* AutoZone, Inc.* Avnet, Inc.* Brigham Exploration Co.* Buckle, Inc. Campbell Soup Co. Catalyst Health Solutions, Inc.* CBS Corp. - Class B CF Industries Holdings, Inc. 85 Chevron Corp. Coca-Cola Co. Computer Programs & Systems, Inc. Cracker Barrel Old Country Store, Inc. DIRECTV - Class A* Discover Financial Services Dollar Tree, Inc.* Dominion Resources, Inc. EMC Corp.* Expedia, Inc. Fulton Financial Corp. Gen-Probe, Inc.* General Electric Co. Genesee & Wyoming, Inc. - Class A* Google, Inc. - Class A* 90 Hansen Natural Corp.* Healthspring, Inc.* Herbalife Ltd. Insituform Technologies, Inc. - Class A* International Business Machines Corp. Kirby Corp.* Kraft Foods, Inc. - Class A Lam Research Corp.* LSB Industries, Inc.* MetroPCS Communications, Inc.* Mettler-Toledo International, Inc.* Microsemi Corp.* Mid-America Apartment Communities, Inc. REIT Monro Muffler Brake, Inc. National Health Investors, Inc. REIT Nordstrom, Inc. $ Nu Skin Enterprises, Inc. - Class A Occidental Petroleum Corp. Philip Morris International, Inc. Praxair, Inc. priceline.com, Inc.* 25 Progress Software Corp.* Progressive Corp. ResMed, Inc.* Rockwood Holdings, Inc.* Semtech Corp.* SPX Corp. Stericycle, Inc.* Stratasys, Inc.* SVB Financial Group* Tempur-Pedic International, Inc.* Thermo Fisher Scientific, Inc.* Triumph Group, Inc. UGI Corp. United Technologies Corp. UnitedHealth Group, Inc. Verizon Communications, Inc. W.R. Berkley Corp. Waddell & Reed Financial, Inc. - Class A Western Digital Corp.* Western Refining, Inc.* TOTAL COMMON STOCKS (Cost $5,065,337) — 95.0% TOTAL INVESTMENTS (Cost $5,065,337) — 95.0% Other assets less liabilities — 5.0% TOTAL NET ASSETS — 100.0% $ (equivalent to $8.28 per share; unlimited shares of $1.00 par value capital shares authorized; 552,940 shares outstanding) PLC - Public Limited Company REIT - Real Estate Investment Trust * Non-income producing security. 1 ADR - American Depositary Receipt. See accompanying Notes to Schedules of Investments. SCOUT CORE BOND FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Principal Amount Value ASSET-BACKED SECURITIES — 8.0% Ally Master Owner Trust Series 2011-1, Class A1, 1.099%, 01/15/161, 2 $ $ AmeriCredit Automobile Receivables Trust Series 2008-AF, Class A4, 6.960%, 10/14/141 Chrysler Financial Auto Securitization Trust Series 2009-A, Class A3, 2.820%, 01/15/161 Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.729%, 05/15/131, 2 Series 2009-D, Class A3, 2.170%, 10/15/131 Hertz Vehicle Financing, LLC Series 2009-2A, Class A1, 4.260%, 03/25/141, 3 Series 2011-1A, Class A1, 2.200%, 03/25/161, 3 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/131 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/251, 3 Mercedes-Benz Auto Receivables Trust Series 2011-1, Class A2, 0.339%, 11/15/131, 2 Mid-State Trust Series 11, Class A1, 4.864%, 07/15/381 Sears Credit Account Master Trust Series 2002-3, Class A, 0.519%, 05/17/161, 2 SLM Student Loan Trust Series 2008-2, Class A1, 0.553%, 01/25/151, 2 Series 2007-1, Class A3, 0.283%, 07/25/181, 2 TOTAL ASSET-BACKED SECURITIES (Cost $10,344,158) — 8.0% CORPORATE BONDS — 32.9% American Airlines 2011-1 Class A Pass-Through Trust 5.250%, 07/31/221 American International Group, Inc. 6.400%, 12/15/201 Bank of America Corp. 6.500%, 08/01/161 5.875%, 01/05/21 Barclays Bank PLC 5.125%, 01/08/204 BNP Paribas S.A. 5.000%, 01/15/214 Bruce Mansfield Unit 6.850%, 06/01/341 Burlington Northern and Santa Fe Railway Co. 2004-1 Pass-Through Trust 4.575%, 01/15/21 Citigroup, Inc. 4.587%, 12/15/15 5.375%, 08/09/20 Continental Airlines 2007-1 Class A Pass-Through Trust 5.983%, 10/19/231 Credit Suisse 4.375%, 08/05/204 Delta Air Lines 2007-1 Class A Pass-Through Trust 6.821%, 08/10/221 Delta Air Lines 2011-1 Pass-Through Trust 5.300%, 04/15/191 $ $ Entergy Arkansas, Inc. 5.000%, 07/01/181 Entergy Texas, Inc. 3.600%, 06/01/151 Farmers Insurance Exchange 6.000%, 08/01/143 FUEL Trust 4.207%, 04/15/163 General Electric Capital Corp. 2.950%, 05/09/16 4.625%, 01/07/21 6.875%, 01/10/39 Goldman Sachs Group, Inc. 6.000%, 06/15/20 5.250%, 07/27/21 Hartford Financial Services Group, Inc. 5.500%, 10/15/161 6.000%, 01/15/191 JPMorgan Chase & Co. 3.450%, 03/01/16 4.250%, 10/15/20 Kiowa Power Partners, LLC 4.811%, 12/30/133 Liberty Mutual Group, Inc. 5.000%, 06/01/211, 3 Lincoln National Corp. 4.850%, 06/24/211 Lloyds TSB Bank PLC 5.800%, 01/13/203, 4 6.375%, 01/21/214 MetLife, Inc. 4.750%, 02/08/211 Metropolitan Life Global Funding I 2.500%, 09/29/153 Morgan Stanley 5.750%, 01/25/211 5.500%, 07/28/21 Nationwide Financial Services 5.375%, 03/25/211, 3 New York Life Global Funding 1.850%, 12/13/133 News America, Inc. 4.500%, 02/15/211 Northern Trust Corp. 3.375%, 08/23/21 Northwest Airlines 2007-1 Class A Pass-Through Trust 7.027%, 11/01/191 Pricoa Global Funding I 5.450%, 06/11/143 Prudential Holdings, LLC 7.245%, 12/18/231, 3 8.695%, 12/18/231, 3 Prudential Insurance Co. of America 8.300%, 07/01/253 PSEG Power, LLC 5.320%, 09/15/161 Royal Bank of Scotland PLC 4.375%, 03/16/164 6.125%, 01/11/214 Societe Generale S.A. 5.200%, 04/15/213, 4 $ $ Telefonica Emisiones S.A.U. 5.462%, 02/16/214 UBS A.G. 4.875%, 08/04/204 Union Pacific Railroad Co. 2004 Pass-Through Trust 5.404%, 07/02/25 Union Pacific Railroad Co. 2005 Pass-Through Trust 5.082%, 01/02/291 Union Pacific Railroad Co. 2006 Pass-Through Trust 5.866%, 07/02/301 TOTAL CORPORATE BONDS (Cost $43,568,065) — 32.9% MORTGAGE-BACKED SECURITIES — 60.1% Banc of America Merrill Lynch Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 03/11/131 Series 2002-2, Class A3, 5.118%, 07/11/431 Series 2006-3, Class A4, 5.889%, 07/10/441, 2 Series 2007-5, Class A4, 5.492%, 02/10/511 Bear Stearns Commercial Mortgage Securities Series 2003-PWR2, Class A4, 5.186%, 05/11/392 CFCRE Commercial Mortgage Trust Series 2011-C1, Class A1, 1.871%, 11/15/151, 3 Credit Suisse First Boston Mortgage Securities Corp. Series 2002-CP5, Class A2, 4.940%, 12/15/351 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/371, 2, 3 DBUBS Mortgage Trust Series 2011-LC3A, Class A2, 3.642%, 08/10/441 Fannie Mae 4.500%, 11/25/33 4.000%, 11/15/40 3.500%, 12/01/40 Fannie Mae Pool 4.484%, 08/01/13 0.612%, 06/01/182 0.581%, 07/01/182 0.587%, 08/01/182 3.330%, 07/01/20 3.330%, 10/01/20 0.661%, 11/01/202 3.230%, 11/01/20 4.000%, 04/01/24 4.000%, 11/01/25 2.500%, 03/01/26 5.970%, 01/01/40 5.970%, 01/01/40 5.100%, 12/01/40 Fannie Mae REMICS Series 2008-76, Class GF, 0.885%, 09/25/232 Series 2009-15, Class AB, 5.500%, 04/25/25 Fannie Mae-Aces Series 2011-M6, Class A1, 1.951%, 06/25/21 Freddie Mac Gold Pool 5.000%, 06/01/12 Freddie Mac REMICS Series 3676, Class AB, 1.500%, 12/15/151 Series 3609, Class LA, 4.000%, 12/15/241 Series 3688, Class JA, 3.500%, 01/15/301 GMAC Commercial Mortgage Securities, Inc. Series 2002-C3, Class A2, 4.930%, 07/10/391 $ $ GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 1.143%, 03/06/202, 3 LB-UBS Commercial Mortgage Trust Series 2002-C1, Class A4, 6.462%, 03/15/311 MASTR Asset Securitization Trust Series 2004-3, Class 2A1, 4.750%, 01/25/141 Morgan Stanley Reremic Trust Series 2010-GG10, Class A4A, 5.984%, 08/15/452, 3 Residential Accredit Loans, Inc. Series 2004-QS4, Class A1, 4.350%, 03/25/341 Residential Asset Securitization Trust Series 2003-A6, Class A1, 4.500%, 07/25/331 Wachovia Bank Commercial Mortgage Trust Series 2002-C1, Class A4, 6.287%, 04/15/341 TOTAL MORTGAGE-BACKED SECURITIES (Cost $77,602,378) — 60.1% U.S. GOVERNMENT AND AGENCIES — 24.0% FEDERAL DEPOSIT INSURANCE CORPORATION — 0.6% 2.200%, 04/25/311, 2, 3 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 2.4% 0.225%, 07/26/122 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.0% 6.000%, 03/15/13 6.000%, 06/15/13 7.000%, 07/20/16 NATIONAL CREDIT UNION ADMINISTRATION — 1.1% 0.574%, 12/07/201, 2 U.S. TREASURY SECURITIES — 19.9% 0.084%, 12/22/11 0.086%, 05/31/12 0.153%, 06/28/12 3.750%, 08/15/41 TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $31,126,244) — 24.0% TOTAL INVESTMENTS (Cost $162,640,845) — 125.0% $ Liabilities less other assets — (25.0)% ) TOTAL NET ASSETS — 100.0% $ (equivalent to $11.53 per share; unlimited shares of $1.00 par value capital shares authorized; 11,246,072 shares outstanding for Institutional Class; equivalent to $11.53 per share; unlimited shares of $1.00 par value capital shares authorized; 24,441 shares outstanding for Class Y) LLC - Limited Liability Company PLC - Public Limited Company REMICS - Real Estate Mortgage Investment Conduits 1 Callable. 2 Variable Rate Security (presented at the current rate as of September 30, 2011). 3 144A Restricted Security. 4 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SWAP CONTRACTS CREDIT DEFAULT SWAPS Counterparty Reference Entity Buy/Sell(1) Protection Rating of Reference Entity (Moody's/S&P) Pay/Receive Fixed Rate Fixed Rate Expiration Date Notional Value(2) Unrealized Appreciation/ (Depreciation) JP Morgan CDX North American Investment Grade Index Sell Baa1/BBB+ Receive 1.00% 12/20/2016 $ $ ) TOTAL SWAP CONTRACTS $ ) (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. SCOUT CORE PLUS BOND FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Principal Amount Value ASSET-BACKED SECURITIES — 8.0% Ally Master Owner Trust Series 2011-1, Class A1, 1.099%, 01/15/161, 2 $ $ AmeriCredit Automobile Receivables Trust Series 2008-AF, Class A4, 6.960%, 10/14/141 Chrysler Financial Auto Securitization Trust Series 2009-A, Class A3, 2.820%, 01/15/161 Countrywide Asset-Backed Certificates Series 2006-S2, Class A3, 5.841%, 07/25/271 Series 2006-S2, Class A4, 6.091%, 07/25/271 Ford Credit Auto Owner Trust Series 2009-A, Class A3B, 2.729%, 05/15/131, 2 Series 2009-D, Class A3, 2.170%, 10/15/131 GSAA Trust Series 2006-S1, Class 1A1, 0.395%, 01/25/371, 2 Hertz Vehicle Financing, LLC Series 2009-2A, Class A1, 4.260%, 03/25/141, 3 Series 2011-1A, Class A1, 2.200%, 03/25/161, 3 Home Equity Mortgage Trust Series 2006-5, Class A1, 5.500%, 01/25/371 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/131 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/251, 3 Mercedes-Benz Auto Receivables Trust Series 2011-1, Class A2, 0.339%, 11/15/131, 2 Mid-State Trust Series 11, Class A1, 4.864%, 07/15/381 Residential Funding Mortgage Securities II, Inc. Series 2003-HS1, Class AI6, 3.830%, 02/25/331, 2 Series 2003-HS3, Class A2A, 0.515%, 08/25/331, 2 Series 2005-HS1, Class AI4, 5.110%, 09/25/351 Series 2006-HSA1, Class A3, 5.230%, 02/25/361, 2 Series 2006-HSA1, Class A5, 5.310%, 02/25/361, 2 Series 2006-HSA1, Class A4, 5.490%, 02/25/361, 2 Series 2006-HSA2, Class AI3, 5.550%, 03/25/361, 2 Series 2006-HSA2, Class AI4, 5.810%, 03/25/361 SACO I, Inc. Series 2006-9, Class A1, 0.385%, 08/25/361, 2 SLM Student Loan Trust Series 2008-2, Class A1, 0.553%, 01/25/151, 2 Series 2007-1, Class A3, 0.283%, 07/25/181, 2 Structured Asset Securities Corp. Series 2005-S6, Class A2, 0.525%, 11/25/351, 2 Series 2005-S7, Class A2, 0.535%, 12/25/351, 2, 3 TOTAL ASSET-BACKED SECURITIES (Cost $34,570,443) — 8.0% CORPORATE BONDS — 33.2% Ally Financial, Inc. 4.500%, 02/11/14 7.500%, 09/15/20 American Airlines 2011-1 Class A Pass-Through Trust 5.250%, 07/31/221 American International Group, Inc. 4.250%, 05/15/131 6.400%, 12/15/201 $ $ Bank of America Corp. 6.500%, 08/01/161 5.875%, 01/05/21 5.000%, 05/13/21 Barclays Bank PLC 5.125%, 01/08/204 BellSouth Telecommunications, Inc. 7.000%, 12/01/95 BNP Paribas S.A. 5.000%, 01/15/214 Bruce Mansfield Unit 6.850%, 06/01/341 Citigroup, Inc. 5.375%, 08/09/20 Credit Suisse 4.375%, 08/05/204 Delta Air Lines 2007-1 Class A Pass-Through Trust 6.821%, 08/10/221 Ford Motor Credit Co., LLC 5.625%, 09/15/15 5.000%, 05/15/18 FUEL Trust 3.984%, 06/15/163 General Electric Capital Corp. 2.950%, 05/09/16 4.625%, 01/07/21 6.875%, 01/10/39 Goldman Sachs Group, Inc. 6.000%, 06/15/20 5.250%, 07/27/21 Hartford Financial Services Group, Inc. 5.500%, 10/15/161 6.000%, 01/15/191 JPMorgan Chase & Co. 4.250%, 10/15/20 Kiowa Power Partners, LLC 4.811%, 12/30/133 Liberty Mutual Group, Inc. 5.000%, 06/01/211, 3 Lincoln National Corp. 4.850%, 06/24/211 Lloyds TSB Bank PLC 5.800%, 01/13/203, 4 6.375%, 01/21/214 MetLife, Inc. 4.750%, 02/08/211 Metropolitan Life Global Funding I 2.500%, 09/29/153 Morgan Stanley 5.750%, 01/25/211 5.500%, 07/28/21 Nationwide Financial Services 5.375%, 03/25/211, 3 News America, Inc. 4.500%, 02/15/211 Norfolk Southern Corp. 6.000%, 03/15/051 Northwest Airlines 2007-1 Class A Pass-Through Trust 7.027%, 11/01/191 Prudential Holdings, LLC 7.245%, 12/18/231, 3 8.695%, 12/18/231, 3 $ $ Prudential Insurance Co. of America 8.300%, 07/01/253 PSEG Power, LLC 5.320%, 09/15/161 Qwest Corp. 7.125%, 11/15/431 Royal Bank of Scotland PLC 4.375%, 03/16/164 6.125%, 01/11/214 Societe Generale S.A. 5.200%, 04/15/213, 4 Telecom Italia Capital S.A. 7.721%, 06/04/381, 4 Telefonica Emisiones S.A.U. 5.462%, 02/16/214 U.S. Airways 2010-1 Class A Pass-Through Trust 6.250%, 04/22/231 U.S. Airways 2011-1 Class A Pass-Through Trust 7.125%, 10/22/231 UAL 2007-1 Pass-Through Trust 6.636%, 07/02/221 UBS A.G. 4.875%, 08/04/204 Wells Fargo Alternative Loan Trust Series 2007-PA3, Class 6A1, 5.500%, 07/25/221 TOTAL CORPORATE BONDS (Cost $129,343,445) — 33.2% MORTGAGE-BACKED SECURITIES — 54.0% Banc of America Merrill Lynch Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 03/11/131 Series 2002-2, Class A3, 5.118%, 07/11/431 Series 2006-3, Class A4, 5.889%, 07/10/441, 2 Series 2007-5, Class A4, 5.492%, 02/10/511 Bear Stearns Commercial Mortgage Securities Series 2003-PWR2, Class A4, 5.186%, 05/11/392 Citimortgage Alternative Loan Trust Series 2007-A4, Class 2A1, 5.500%, 04/25/221 Credit Suisse First Boston Mortgage Securities Corp. Series 2005-10, Class 7A1, 5.000%, 09/25/151 Series 2002-CP5, Class A2, 4.940%, 12/15/351 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/371, 2, 3 DBUBS Mortgage Trust Series 2011-LC3A, Class A2, 3.642%, 08/10/441 Fannie Mae 4.500%, 11/25/33 4.000%, 11/15/40 3.500%, 12/01/40 Fannie Mae Pool 0.612%, 06/01/182 0.581%, 07/01/182 0.587%, 08/01/182 3.330%, 07/01/20 3.330%, 10/01/20 0.661%, 11/01/202 3.230%, 11/01/20 4.000%, 04/01/24 4.000%, 11/01/25 2.500%, 03/01/26 5.970%, 01/01/40 $ $ 5.970%, 01/01/40 5.100%, 12/01/40 Fannie Mae REMICS Series 1994-3, Class PL, 5.500%, 01/25/24 Series 2009-15, Class AB, 5.500%, 04/25/25 Freddie Mac REMICS Series 3676, Class AB, 1.500%, 12/15/151 Series 3609, Class LA, 4.000%, 12/15/241 GMAC Mortgage Corp. Loan Trust Series 2006-HE3, Class A3, 5.805%, 10/25/361, 2 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 1.143%, 03/06/202, 3 LB-UBS Commercial Mortgage Trust Series 2002-C1, Class A4, 6.462%, 03/15/311 MASTR Asset Securitization Trust Series 2004-3, Class 2A1, 4.750%, 01/25/141 Morgan Stanley Mortgage Loan Trust Series 2006-7, Class 1A, 5.000%, 06/25/211 Residential Accredit Loans, Inc. Series 2005-QS3, Class 2A1, 5.000%, 03/25/201 Series 2004-QS4, Class A1, 4.350%, 03/25/341 Wachovia Bank Commercial Mortgage Trust Series 2002-C1, Class A4, 6.287%, 04/15/341 TOTAL MORTGAGE-BACKED SECURITIES (Cost $203,989,005) — 54.0% OTHER GOVERNMENTS — 0.7% Republic of Italy 6.875%, 09/27/234 TOTAL OTHER GOVERNMENTS (Cost $3,109,479) — 0.7% U.S. GOVERNMENT AND AGENCIES — 30.4% FEDERAL DEPOSIT INSURANCE CORPORATION — 0.5% 2.200%, 04/25/311, 2, 3 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 4.0% 0.225%, 07/26/122 NATIONAL CREDIT UNION ADMINISTRATION — 1.1% 0.574%, 12/07/201, 2 U.S. TREASURY SECURITIES — 24.8% 0.084%, 12/22/11 0.086%, 05/31/12 0.153%, 06/28/12 0.625%, 12/31/12 TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $115,824,199) — 30.4% TOTAL INVESTMENTS (Cost $486,836,571) — 126.3% $ Liabilities less other assets — (26.3)% ) TOTAL NET ASSETS — 100.0% $ (equivalent to $32.20 per share; unlimited shares of $1.00 par value capital shares authorized; 11,589,077 shares outstanding for Institutional Class; equivalent to $32.21 per share; unlimited shares of $1.00 par value capital shares authorized; 263,619 shares outstanding for Class Y) LLC - Limited Liability Company PLC - Public Limited Company REMICS - Real Estate Mortgage Investment Conduits 1 Callable. 2 Variable Rate Security (presented at the current rate as of September 30, 2011). 3 144A Restricted Security. 4 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SWAP CONTRACTS CREDIT DEFAULT SWAPS Counterparty Reference Entity Buy/Sell(1) Protection Rating of Reference Entity (Moody's/S&P) Pay/Receive Fixed Rate Fixed Rate Expiration Date Notional Value(2) Unrealized Appreciation/ (Depreciation) JP Morgan CDX North American High Yield Index Sell B2/B Receive 5.00% 6/20/2016 $ $ ) JP Morgan CDX North American Investment Grade Index Sell Baa1/BBB+ Receive 1.00% 12/20/2016 ) TOTAL SWAP CONTRACTS $ ) (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. SCOUT UNCONSTRAINED BOND FUND SCHEDULE OF INVESTMENTS September 30, 2011(Unaudited) Principal Amount Value CORPORATE BONDS — 24.6% Ally Financial, Inc. 8.000%, 11/01/31 $ $ American International Group, Inc. 6.400%, 12/15/201 Bank of America Corp. 5.000%, 05/13/21 Barclays Bank PLC 5.125%, 01/08/202 Goldman Sachs Group, Inc. 5.250%, 07/27/21 Hartford Financial Services Group, Inc. 6.000%, 01/15/191 Hertz Corp. 6.750%, 04/15/191 Lincoln National Corp. 4.850%, 06/24/211 Lloyds TSB Bank PLC 6.375%, 01/21/212 Morgan Stanley 5.500%, 07/28/21 Royal Bank of Scotland PLC 6.125%, 01/11/212 Societe Generale S.A. 5.200%, 04/15/212, 3 U.S. Airways 2010-1 Class A Pass-Through Trust 6.250%, 04/22/231 UAL 2007-1 Pass-Through Trust 6.636%, 07/02/221 TOTAL CORPORATE BONDS (Cost $2,463,434) — 24.6% OTHER GOVERNMENTS — 1.0% Republic of Italy 6.875%, 09/27/232 TOTAL OTHER GOVERNMENTS (Cost $93,314) — 1.0% TOTAL INVESTMENTS (Cost $2,556,748) — 25.6% Other assets less liabilities — 74.4% TOTAL NET ASSETS — 100.0% $ (equivalent to $9.99 per share; unlimited shares of $1.00 par value capital shares authorized; 1,000,000 shares outstanding) PLC - Public Limited Company 1 Callable. 2 Foreign security denominated in U.S. Dollars. 3 144A Restricted Security. See accompanying Notes to Schedules of Investments. SWAP CONTRACTS CREDIT DEFAULT SWAPS Counterparty Reference Entity Buy/Sell(1) Protection Rating of Reference Entity (Moody's/S&P) Pay/Receive Fixed Rate Fixed Rate Expiration Date Notional Value(2) Unrealized Appreciation/ (Depreciation) Goldman Sachs CDX North American High Yield Index Sell B2/B Receive 5.00% 6/20/2016 $ $ ) Goldman Sachs Markit CMBX AAA Index Sell Aaa/AAA Receive 0.08% 12/13/2049 ) TOTAL SWAP CONTRACTS $ ) (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. SCOUT FUNDS NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Scout Funds, a Delaware statutory trust (the “Trust”), is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The Trust currently consists of the following ten diversified portfolios: Scout Stock Fund (“Stock”), Scout Mid Cap Fund (“Mid Cap”), Scout Small Cap Fund (“Small Cap”), Scout TrendStar Small Cap Fund (“TrendStar Small Cap”), Scout International Fund (“International”), Scout International Discovery Fund (“International Discovery”), Scout Global Equity Fund (“Global Equity”), Scout Core Bond Fund (“Core Bond”), Scout Core Plus Bond Fund (“Core Plus Bond”) and Scout Unconstrained Bond Fund (“Unconstrained Bond”) (individually referred to as a “Fund,” or collectively as the “Funds”). Prior to October 31, 2006, the Scout International Fund was known as the UMB Scout WorldWide Fund. Prior to July 1, 2009, the Trust was known as UMB Scout Funds. On June 30, 2009, the TrendStar Small-Cap Fund series of TrendStar Investment Trust was reorganized into the Scout TrendStar Small Cap Fund, which commenced its operations on July 1, 2009 and is the successor to the TrendStar Small-Cap Fund. The Scout TrendStar Small Cap Fund was reorganized into the Scout Small Cap Fund after the close of business on September 30, 2011. Prior to March 11, 2011, the Scout Core Bond Fund was known as the Scout Bond Fund. On April 21, 2011, the Frontegra Columbus Core Bond Fund and the Frontegra Columbus Core Plus Bond Fund series of Frontegra Funds Trust, Inc. were reorganized into the Scout Core Bond Fund and the Scout Core Plus Bond Fund, respectively. The Funds’ investment objectives are as follows: Fund Investment Objective Stock Long-term growth of capital and income Mid Cap Long-term growth of capital Small Cap Long-term growth of capital TrendStar Small Cap Long-term growth of capital International Long-term growth of capital and income International Discovery Long-term growth of capital Global Equity Long-term growth of capital Core Bond High level of total return consistent with the preservation of capital Core Plus Bond High level of total return consistent with the preservation of capital Unconstrained Bond Fund Maximizetotal return consistent with the preservation of capital The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Security Valuations – Each security listed on an exchange, except Nasdaq National Market® and Nasdaq SmallCap® securities, is valued at its last sales price on that exchange.Where the security is listed on more than one exchange, a Fund will use the price of that exchange which it generally considers to be the principal exchange on which the security is traded.If there are no sales, the security is valued at the mean between the last current closing bid and asked prices.Nasdaq National Market® and Nasdaq SmallCap® securities are valued at the Nasdaq Official Closing Price.An unlisted security for which over-the-counter market quotations are readily available is valued at the mean between the last current bid and asked prices.Debt securities (other than short-term instruments maturing within 60 days), including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value.If amortized cost of a fund holding deviates significantly from fair value, the holding will be recorded at fair value. If the market price of a portfolio security is not readily available, or the valuation methods mentioned above do not reflect the security’s fair value, such security is valued at its fair value in accordance with procedures adopted by the Board of Trustees. In addition, the Funds’ advisor will value a security at fair value when significant events that materially affect the security’s price occur after the last available market price and before the Fund calculates its net asset value (“NAV”).The fair value of securities is determined in good faith by taking into account all appropriate factors relevant to the value of the security. Securities held in the International, International Discovery and Global Equity Funds may be listed on foreign exchanges that do not value their listed securities at the same time that the Fund calculates its NAV. These Funds may use a systematic fair valuation model provided by an independent third party to value securities principally traded in foreign markets in order to adjust for possible stale pricing that may occur between the close of the foreign exchanges and the time for valuation. On September 30, 2011, certain securities within the International, International Discovery and Global Equity Funds were fair valued by an independent third party in accordance with fair value pricing procedures adopted by the Board of Trustees. Security transactions are recorded on the trade date.Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums.Dividend income and distributions to shareholders are recorded on ex-dividend dates.Realized gains and losses on investments and unrealized appreciation and depreciation of investments are reported on the identified cost basis, which is also used for income tax purposes. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: §Level 1 – quoted prices in active markets for identical securities; §Level 2 – other significant observable inputs (including quoted prices for similarsecurities, interest rates, benchmark yields, bids, offers, transactions, spreads and other relationships observed in the markets among market securities, underlying equity of the issuer, proprietary pricing models, credit risk, etc.); or §Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Amortized cost approximates the current fair value of a holding, but since the value is not obtained from a quoted price in an active market, such holdings are reflected as Level 2. The following is a summary of the inputs used, as of September 30, 2011, in valuing the Funds’ assets: Stock: Security Type Level 1 Level 2 Level 3 Total Common Stocks1 $ $
